Citation Nr: 0900070	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there is entitlement to an effective date earlier 
than December 20, 2001, for the grant of service connection 
for the cause of the veteran's death, to include based upon 
clear and unmistakable error (CUE) in an April 1991 RO 
decision.  


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran was a civilian defender on Wake Island who was 
captured by the Japanese military, and was held from December 
1941 to September 1945 in several prisoner-of-war camps.  See 
38 C.F.R. § 3.7(x)(9).  He died in February 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the appellant's attorney had, in a 
December 2005 letter and an August 2006 Notice of 
Disagreement, addressed an additional claim for entitlement 
to an increased amount of accrued benefits, to include based 
on an allegation of CUE in a September 1983 RO decision.  The 
RO included that issue in the Statement of the Case (SOC) 
issued by the Decision Review Officer (DRO) in June 2007.  
However, the Substantive Appeal (VA Form 9), filed by the 
attorney with a letter and an attachment in July 2007, 
addressed only the issue of an earlier effective date for the 
grant of service connection for the cause of the veteran's 
death.  Thus, there has been no appeal perfected as to the 
accrued benefits claim.  In the absence of a timely perfected 
appeal, the Board has no jurisdiction to address that claim.  
38 C.F.R. §§ 20.200, 20.202, 20.302.



FINDINGS OF FACT

1.  The April 1991 RO decision denying the appellant's claim 
for service connection for the cause of the veteran's death 
did not commit an error as to which reasonable minds could 
not differ, by not favorably considering a submitted lay 
statement by a fellow soldier to the effect that the veteran 
had beriberi in service while in a Japanese prisoner of war 
(POW) camp, or by otherwise not clearly considering the claim 
based on beriberi heart disease or any cardiovascular 
disease, and by determining that any radiation exposure in 
service did not cause the cancer that led directly to his 
death. 

2.  The February 2002 RO decision granting service connection 
for the cause of the veteran's death did commit an error as 
to which reasonable minds could not differ, by recognizing a 
date of December 20, 2001, as the date of receipt of a 
request to reopen the claim for service connection for the 
cause of the veteran's death, where the transmittal letter 
accompanying the appellant's request to reopen her claim for 
service connection for the cause of the veteran's death is 
clearly date stamped as received by the RO on June 6, 2000.  



CONCLUSIONS OF LAW

1.  The April 1991 rating decision denying service connection 
for the cause of the veteran's death was not clearly and 
unmistakably erroneous on any basis raised.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105 (2008).

2.  The February 2002 rating decision granting service 
connection for the cause of the veteran's death was clearly 
and unmistakably erroneous in its assignment of an effective 
date of December 20, 2001.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.105 (2008).

3.  An effective date of June 6, 2000, but no earlier, is 
established for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  In addition, the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  In this case, there is no evidentiary development 
which could substantiate the veteran's claim.  See VAOPGCPREC 
2-2004 (2004), 69 Fed. Reg. 25,180 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  Therefore, she is not 
prejudiced as a result of the Board proceeding to the merits 
of her claim based on CUE.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Claim for Earlier Effective Date for Service Connection 
for the 
Cause of the Veteran's Death, Based on Alleged
Clear and Unmistakable Error

The appellant seeks an earlier effective date for service 
connection for the cause of the veteran's death, alleging 
that CUE was committed in an April 1991 decision which denied 
service connection for the cause of the veteran's death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310.

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A claim for service connection for the cause of the veteran's 
death is a kind of service-connection claim, and hence the 
laws governing effective dates are applicable.  The effective 
date of a grant of service-connected death benefits shall be 
the date of receipt of the claim or the date on which 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id. Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2008).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1)  [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied;

(2)  the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made"; and

(3)  a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 
313-14.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The appellant's attorney has argued specifically that CUE was 
committed in the April 1991 decision denying service 
connection for the cause of death, because the RO failed to 
adequately consider heart disease as possibly related to 
service and contributing to the cause of the veteran's death.  
Hence, a specific CUE claim is established.  Fugo, 6 Vet. 
App. at 44.  The attorney argues that this question was 
presented in part by the submission of a statement by a 
fellow soldier in March 1990, wherein that soldier alleged 
that the veteran had "Bari-bari [sic] in camp which has been 
found to cause heart and nervous problems."  

The RO's failure in its April 1991 decision to articulate a 
rejection of that evidence does not rise to the level of CUE, 
because it does not amount to "undebatable" evidence 
warranting a change in the outcome of the case which is so 
clear that reasonable minds could not differ.  Hence, the 
second prong of the Fugo test is not met, and there can be no 
finding of CUE in that April 1991 decision on that basis.  
The lay statement itself is of little or no probative value, 
because the fellow soldier did not address how he had 
established his assertion.  For example, he did not allege 
that there were medical doctors in the Japanese POW camps who 
made a diagnosis, spoke English, and explained to the veteran 
and his co-prisoner the nature of any disease underlying the 
symptoms experienced by the Americans.  It is precisely for 
this reason that presumptions are established by law for 
diseases associated with nutritional deficiencies.  The 
fellow soldier's statement amounts to a lay diagnosis arrived 
at decades after the fact, and hence could not have been 
cognizable to support a claim.  (The Board recognizes that 
Espiritu v. Derwinski was not yet issued at the time of the 
April 1991 RO decision.  However, the Court in Espiritu 
recognized law as applicable on an ongoing basis since 1923, 
to the effect that expertise is required of experts or 
skilled witnesses in those instances where "common 
experience or common knowledge" would generally be 
insufficient, as follows:  

The Court notes that the United States Court of 
Appeals for the District of Columbia, in Frye v. 
United States, 293 F. 1013, 1014 (1923), quoted 
with approval the following:

The rule is that the opinions of experts 
or skilled witnesses are admissible in 
evidence in those cases in which the 
matter of inquiry is such that 
inexperienced persons are unlikely to 
prove capable of forming a correct 
judgment upon it, for the reason that the 
subject-matter so far partakes of a 
science, art, or trade as to require a 
previous habit or experience or study in 
it, in order to acquire a knowledge of 
it.  When the question involved does not 
lie within the range of common experience 
or common knowledge, but requires special 
experience or special knowledge, then the 
opinions of witnesses skilled in that 
particular science, art, or trade to 
which the question relates are admissible 
in evidence.

(Emphasis added.)  This rule is recognized in Rule 
702 of the Federal Rules of Evidence, which 
requires that "scientific, technical, or other 
specialized knowledge", must be provided by "a 
witness qualified as an expert by knowledge, skill, 
experience, education, training, or education.  
See, e.g., Van Bloen v. Williams Hospitality Corp., 
754 F. Supp. 246 (1991); Olsen v. Realty Hotel 
Corp., 210 F.2d 785, 786-87 (2nd Cir. 1954); Bratt 
v. Western Air Lines, 155 F.2d 850 (10th Cir. 
1946). 

Espiritu v. Derwinski, 2 Vet. App. at 494.

Further, there was no medical evidence to establish heart 
disease as causative of, or contributing to, death or 
otherwise hastening death at the time of that April 1991 
decision.  The death certificate and autopsy report listed no 
contributory cause of death, and the autopsy report found no 
significant cardiovascular impairment at the time of death.  
Hence, there was no basis for the fellow soldier's statement 
to change the outcome of the case at the time of the April 
1991 decision, or indeed for the record as a whole at the 
time of the April 1991 decision to support any cardiovascular 
disease as related to service and causing or contributing to 
death.  Hence, there is no basis for concluding that the RO 
committed error as to which reasonable minds could not 
differ, in its consideration of the fellow soldier's 
statement, or of the theory based on heart disease, such as 
would have manifestly produced a favorable outcome in April 
1991 on the claim for service connection for the cause of the 
veteran's death if such error had not been made.  Russell, 
3 Vet. App. at 313-14.

The Board would further point out, as did the DRO in the June 
2007 SOC, that the current presumptive provisions for former 
POWs claiming service connection for cardiovascular disease 
did not exist in their present form at the time of the RO's 
1991 adjudication.  See 38 C.F.R. § 3.309(c), as amended to 
define beriberi heart disease as including ischemic heart 
disease in a former POW who had experienced localized edema 
during captivity, at 59 Fed. Reg. 35,464, July 12, 1994 
(effective August 24, 1993); and to include atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), at 69 Fed. Reg. 60,083, Oct. 7, 2004 
(effective Oct. 7, 2004). 

We would also address, in passing, the appellant's attorney's 
assertion that an issue as to cause of death due to ionizing 
radiation exposure from the veteran's internment in Japan at 
the time of the United States' nuclear weapons attacks on 
that nation was not fully adjudicated.  The record is clearly 
to the contrary, as shown by the extensive development of 
evidence on that point, to include exposure data from the 
Defense Nuclear Agency and an advisory opinion from the 
Director of the VA Compensation and Pension Service 
indicating advice from the Chief Medical Director as to there 
being no reasonable possibility that the veteran's skin 
cancer or lung cancer was a result of such exposure in 
service.

In view of the foregoing, the Board finds that the April 1991 
RO decision denying service connection for the cause of the 
veteran's death did not suffer from CUE for failing to 
consider either the fellow soldier's statement in particular 
or more generally for failing to consider the claim for 
service connection for cause of death based on the veteran's 
having allegedly had beriberi heart disease, or any other 
type of cardiovascular disease, or due to radiation exposure.  
Reasonable minds could differ as to whether the fellow 
soldier's statement supported a theory of entitlement 
supportive of the claim for service connection for the cause 
of the veteran's death, and, more generally, reasonable minds 
could differ as to whether a theory of entitlement to service 
connection for cause of death based on beriberi heart disease 
in service, or any cardiovascular disease related to service, 
was reasonably raised by the record.  The same is true as to 
radiation exposure, with the extensive evidence and 
adjudication belying any allegation of CUE.  Hence, the Board 
must deny the claim of CUE in the April 1991 decision denying 
service connection for the cause of the veteran's death.  
Oppenheimer, 1 Vet. App. at 372; Damrel, 6 Vet. App. at 245.

However, having denied the appellant's attorney's stated 
basis(es) of CUE to support the present claim for an earlier 
effective date, the Board will, based upon our own review of 
the record, raise the issue of CUE in the February 2002 RO 
decision granting service connection for the cause of the 
veteran's death.  We thus raise sua sponte, although not so 
required, a separate theory of entitlement to an earlier 
effective date for service connection for the cause of the 
veteran's death.  See Robinson v. Mansfield, 21 Vet. App. 
545, 553 (2008) (Board commits error only in failing to 
discuss a theory of entitlement that was raised either by the 
appellant or by the evidence of record; Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion.) 

In this regard, the Board focuses on the RO's assignment in 
that February 2002 decision of a December 20, 2001, effective 
date for the appellant's dependency and indemnity 
compensation, based upon the appellant's submission of a 
request to reopen the previously denied claim on that date.  
The Board finds that the effective date therein assigned was 
clearly and unmistakably erroneous, because reasonable minds 
could not differ from a different conclusion, i.e., that the 
date of receipt of the appellant's request to reopen the 
claim for service connection for the cause of death, as 
annotated by RO personnel on the appellant's then-
representative's June 5, 2000, transmittal memorandum, was 
June 6, 2000.  The date applied by the RO, i.e., December 20, 
2001, was stamped on a later submission, received after the 
claim had been prosecuted since June 2000.  Accordingly, an 
earlier effective date of June 6, 2000, but no earlier, is 
warranted. 


ORDER

An effective date of June 6, 2000, is granted for service 
connection for the cause of the veteran's death. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


